EXHIBIT 10.317

THE CHARLES SCHWAB CORPORATION 2004 STOCK INCENTIVE

PLAN NOTICE OF STOCK OPTION GRANT

 

You have been granted the following option to purchase Common Stock of The
Charles Schwab Corporation (“Schwab”) under the Charles Schwab Corporation 2004
Stock Incentive Plan (the “Plan”):

 

 

 

Name of Grantee:

Walter W Bettinger

 

 

Total Number of Shares

 

Granted:

759,220

 

 

Exercise Price Per

 

Share:

$ 24.37

 

 

Grant Date:

10/01/2008

 

 

Expiration Date:

10/01/2015

 

 

Accelerated Vesting on

 

Retirement:

Yes

 

 

Vesting Schedule:

So long as you remain employed in good standing by Schwab or its subsidiaries
and subject to the terms of the Nonqualified Stock Option Agreement, you will
acquire the right to exercise this option (become "vested" in this option) on
the following dates and in the following amounts:

 

 

 

Number of shares that will vest on Vest Date

 

113,883 on 10/01/2009

 

113,883 on 10/01/2010

 

113,883 on 10/01/2011

 

113,883 on 10/01/2012

 

303,688 on 10/01/2013

 

 

 

 

You and Schwab agree that this option is granted under and governed by the terms
and conditions of the Plan and the Nonqualified Stock Option Agreement, both of
which are made a part of this notice. Please review the Nonqualified Stock
Option Agreement and the Plan carefully, as they explain the terms and
conditions of this option. You agree that Schwab may deliver electronically all
documents relating to the Plan or this option (including, without limitation,
prospectuses required by the Securities and Exchange Commission) and all other
documents that Schwab is required to deliver to its stockholders.





--------------------------------------------------------------------------------

 



THE CHARLES SCHWAB CORPORATION

2004 STOCK INCENTIVE PLAN

NONQUALIFIED STOCK OPTION AGREEMENT

 

 

Tax Treatment

This option is a nonqualified stock option and is not intended to qualify as an
incentive stock option under federal tax laws.

 

 

Vesting

Subject to the provisions of this Agreement, this option becomes vested in
installments as described in the Notice of Stock Option Grant.

 

 

Accelerated Vesting

This option will become fully exercisable if your service with Schwab and its
subsidiaries terminates on account of your death or disability.

If “Yes” appears next to “Accelerated Vesting on Retirement" in the Notice of
Stock Option Grant, this option will become fully exercisable if your service
with Schwab and its subsidiaries terminates on account of your retirement
provided that your retirement occurs at least two years after the Grant Date
indicated in the Notice of Stock Option Grant.

If, prior to the date your service terminates, Schwab is subject to a “change in
control” (as defined in the Plan document), this option will become fully
exercisable immediately preceding the change in control. If Schwab’s
Compensation Committee (or its delegate) (the “Compensation Committee”)
determines that a change in control is likely to occur, Schwab will advise you
and this option will become fully exercisable as of the date 10 days prior to
the anticipated date of the change in control.

 

 

Definition of

Disability

For all purposes of this Agreement, "disability" means that you have a
disability such that you have been determined to be eligible for benefits under
Schwab’s long-term disability plan.

 

 

Definition of Retirement

For all purposes of this Agreement, “retirement” will mean any termination of
employment with Schwab and its subsidiaries for any reason other than death at
any time after you attain age 55, but only if, at the time of your termination,
you have been credited with at least 10 years of service.  The phrase "years of
service" above has the same meaning given to it under the SchwabPlan Retirement
Savings and Investment Plan (or any successor plan).

 

 

Exercise Procedures

You or your representative may exercise this option by following the procedures
prescribed by Schwab. If this option is being exercised by your representative,
your representative must furnish proof satisfactory to Schwab of your
representative’s right to exercise this option. After completing the prescribed
procedures, Schwab will cause to be issued the shares purchased, which will be
registered in the name of the person exercising this option.

 

 

Forms of Payment

When you submit your notice of exercise, you must include payment of the option
exercise price for the shares you are purchasing. Payment may be made in one of
the following forms:

•    Cash, your personal check, a cashier’s check or a money order.

•    Shares of Schwab stock that are surrendered to Schwab. These shares will be
valued at their fair market value on the date when the new shares are purchased.

 

 





--------------------------------------------------------------------------------

 



 

•    By delivery (in a manner prescribed by Schwab) of an irrevocable direction
to Charles Schwab & Co., Inc. to sell shares of Schwab stock (including shares
to be issued upon exercise of this option) and to deliver all or part of the
sale proceeds to Schwab in payment of all or part of the exercise price.

 

 

Term

This option expires no later than the Expiration Date specified in the Notice of
Stock Option Grant but may expire earlier upon your termination of service, as
described below.

 

 

Termination of

Service

This option will expire on the date three months following the date of your
termination of employment with Schwab and its subsidiaries for any reason other
than on account of death, disability or retirement. The terms “disability” and
“retirement” are defined above.

If you cease to be an employee of Schwab and its subsidiaries by reason of your
disability or death, then this option will expire on the first anniversary of
the date of your death or disability.

If you cease to be an employee of Schwab and its subsidiaries by reason of your
retirement, then this option will expire on the second anniversary of the date
of your retirement.

 

 

Effect of Entitlement to Severance

If you are entitled to severance benefits under The Charles Schwab Severance Pay
Plan (or any successor plan), then vesting of this option shall be determined
under the terms of that plan.

 

 

Cancellation of

Options

To the fullest extent permitted by applicable laws, this option will immediately
be cancelled and expire in the event that Schwab terminates your employment on
account of conduct contrary to the best interests of Schwab, including, without
limitation, conduct constituting a violation of law or Schwab policy, fraud,
theft, conflict of interest, dishonesty or harassment. The determination whether
your employment has been terminated on account of conduct inimical to the best
interests of Schwab shall be made by Schwab in its sole discretion.

 

 

Withholding Taxes

and Stock

Withholding

You will not be allowed to exercise this option unless you make arrangements
acceptable to Schwab to pay any applicable withholding of income and employment
taxes that may be due as a result of the option exercise. With Schwab’s consent,
these arrangements may include without limitation withholding shares of Schwab
stock that otherwise would be issued to you when you exercise this option.

 

 

Restrictions on Exercise and

Issuance or

Transfer of Shares

You cannot exercise this option and no shares of Schwab stock may be issued
under this option if the issuance of shares at that time would violate any
applicable law, regulation or rule. Schwab may impose restrictions upon the
sale, pledge or other transfer of shares (including the placement of appropriate
legends on stock certificates) if, in the judgment of Schwab and its counsel,
such restrictions are necessary or desirable to comply with applicable law,
regulations or rules.

 

 

Stockholder Rights

You, or your estate or heirs, have no rights as a stockholder of Schwab until
you have exercised this option by giving the required notice to Schwab and
paying the exercise price. No adjustments are made for dividends or other rights
if the applicable record date occurs before you exercise this option, except as
described in the Plan.

 

 

No Right to Employment

Nothing in this Agreement will be construed as giving you the right to be
retained as an employee, consultant or director of Schwab and its subsidiaries
for any specific





--------------------------------------------------------------------------------

 



 

duration or at all.

 

 

Transfer of Option

In general, only you may exercise this option prior to your death. You may not
transfer or assign this option, except as provided below. For instance, you may
not sell this option or use it as security for a loan. If you attempt to do any
of these things, this option will immediately become invalid. You may, however,
dispose of this option in your will or in a beneficiary designation.

You may transfer this option as a gift to one or more family members. For this
purpose, “family member ” means a child, stepchild, grandchild, parent,
stepparent, grandparent, spouse, former spouse, sibling, niece, nephew,
mother-in-law, father- in-law, son-in-law, daughter-in-law, brother-in-law or
sister-in-law (including adoptive relationships), any individual sharing your
household, e.g., a domestic partner, other than a tenant or employee, a trust in
which one or more of these individuals have more than 50% of the beneficial
interest, a foundation in which you or one or more of these persons control the
management of assets, and any entity in which you or one or more of these
persons own more than 50% of the voting interest.

Schwab may, in its sole discretion, allow you to transfer this option under a
domestic relations order in settlement of marital or domestic property
rights.  In order to transfer this option, you and the transferee(s) must
execute the forms prescribed by Schwab, which include the consent of the
transferee(s) to be bound by this Agreement.

 

 

Limitation on

Payments

If a payment from the Plan would constitute an excess parachute payment or if
there have been certain securities law violations, then your award may be
reduced or cancelled and you may be required to disgorge any profit that you
have realized from your award.

If a disqualified individual receives a payment or transfer under the Plan that
would constitute an excess parachute payment under the Internal Revenue Code of
1986, as amended (the “Code”), such payment will be reduced, as described below.
Generally, someone is a “disqualified individual” if he or she is (a) an officer
of Schwab, (b) a member of the group consisting of the highest paid 1% of the
employees of Schwab or, if less, the highest paid 250 employees of Schwab,
or  (c) a 1% stockholder of Schwab. For purposes of the section on “Limitation
on Payments,” the term “Schwab " will include affiliated corporations to the
extent determined by the Auditors in accordance with section 280G(d)(5) of the
Code.

In the event that the independent auditors most recently selected by the Schwab
Board of Directors (the “Auditors”) determine that any payment or transfer in
the nature of compensation to or for your benefit, whether paid or payable (or
transferred or transferable) pursuant to the terms of the Plan or otherwise (a
“Payment ”), would be nondeductible for federal income tax purposes because of
the provisions concerning “excess parachute payments” in section 280G of the
Code, then the aggregate present value of all Payments will be reduced (but not
below zero) to the Reduced Amount; provided, however, that the Compensation
Committee may specify in writing that the award will not be so reduced and will
not be subject to reduction under this section.

For this purpose, the “Reduced Amount ” will be the amount, expressed as a
present value, which maximizes the aggregate present value of the Payments
without causing any Payment to be nondeductible by Schwab because of section
280G of the Code.

If the Auditors determine that any Payment would be nondeductible because of





--------------------------------------------------------------------------------

 



 

section 280G of the Code, then Schwab will promptly give you notice to that
effect and a copy of the detailed calculation and of the Reduced Amount. You may
then elect, in your discretion, which and how much of the Payments will be
eliminated or reduced (as long as after such election, the aggregate present
value of the Payments equals the Reduced Amount). You will advise Schwab in
writing of your election within 10 days of receipt of the notice. If you do not
make such an election within the 10-day period, then Schwab may elect which and
how much of the Payments will be eliminated or reduced (as long as after such
election the aggregate present value of the Payments equals the Reduced Amount).
Schwab will notify you promptly of its election. Present value will be
determined in accordance with section 280G(d)(4) of the Code. The Auditors’
determinations will be binding upon you and Schwab and will be made within 60
days of the date when a Payment becomes payable or transferable.

As promptly as practicable following these determination and elections, Schwab
will pay or transfer to or for your benefit such amounts as are then due to you
under the Plan, and will promptly pay or transfer to or for your benefit in the
future such amounts as become due to you under the Plan.

As a result of uncertainty in the application of section 280G of the Code at the
time of an initial determination by the Auditors, it is possible that Payments
will have been made by Schwab which should not have been made (an “Overpayment”)
or that additional Payments which will not have been made by Schwab could have
been made (an “Underpayment”), consistent in each case with the calculation of
the Reduced Amount. In the event that the Auditors, based upon the assertion of
a deficiency by the Internal Revenue Service against you or Schwab which the
Auditors believe has a high probability of success, determine that an
Overpayment has been made, such Overpayment will be treated for all purposes as
a loan to you which you will repay to Schwab on demand, together with interest
at the applicable federal rate provided in section 7872(f)(2) of the Code.
However, no amount will be payable by you to Schwab if and to the extent that
such payment would not reduce the amount which is subject to taxation under
section 4999 of the Code. In the event that the Auditors determine that an
Underpayment has occurred, such Underpayment will promptly be paid or
transferred by Schwab to or for your benefit, together with interest at the
applicable federal rate provided in section 7872(f)(2) of the Code.

 

 

Claims Procedure

You may file a claim for benefits under the Plan by following the procedures
prescribed by Schwab. If your claim is denied, generally you will receive
written or electronic notification of the denial within 90 days of the date on
which you filed the claim. If special circumstances require more time to make a
decision about your claim, you will receive notification of when you may expect
a decision. You may appeal the denial by submitting to the Plan Administrator a
written request for review within 30 days of receiving notification of the
denial. Your request should include all facts upon which your appeal is based.
Generally, the Plan Administrator will provide you with written or electronic
notification of its decision within 90 days after receiving the review request.
If special circumstances require more time to make a decision about your
request, you will receive notification of when you may expect a decision.

 

 

Plan Administration

The Plan Administrator has discretionary authority to make all determinations
related to this option and to construe the terms of the Plan, the Notice of
Stock Option Grant and this Agreement. The Plan Administrator’s determinations
are conclusive and binding on all persons.

 

 

Adjustments

In the event of a stock split, a stock dividend or a similar change in Schwab
stock,

 





--------------------------------------------------------------------------------

 



 

the Compensation Committee, in its discretion, may adjust the number of shares
covered by this option and the exercise price per share.

 

 

Severability

In the event that any provision of this Agreement is held invalid or
unenforceable, the provision will be severable from, and such invalidity or
unenforceability will not be construed to have any effect on, the remaining
provisions of this Agreement.

 

 

Applicable Law

This Agreement will be interpreted and enforced under the laws of the State of
Delaware (without regard to their choice-of-law provisions), as such laws are
applied to contracts entered into and performed in Delaware.

 

 

The Plan and

Other Agreements

The text of the Plan is incorporated in this Agreement by reference. This
Agreement and the Plan constitute the entire understanding between you and
Schwab regarding this option. Any prior agreements, commitments or negotiations
concerning this option are superseded. This Agreement may be amended only by
another written agreement approved by the Compensation Committee and signed by
both parties. If there is any inconsistency or conflict between any provision of
this Agreement and the Plan, the terms of the Plan will control. Nothing in this
Agreement gives you the ability to negotiate or change the key terms and
conditions described above, in the Notice of Stock Option Grant and in the Plan.

 

 

By accepting this award, you are agreeing to be bound by the terms and
conditions of the Plan, the award agreement and this grant notice.    You are
also acknowledging that you have reviewed and fully understand all of the
provisions of the Plan, this grant notice and the award agreement and that you
have received a copy of the official prospectus for the Plan.  You also are
agreeing that Schwab may deliver electronically all documents relating to the
Plan or this award and all other documents that Schwab is required to deliver to
its stockholders.     In the absence of your acceptance or affirmative rejection
of this award, the vesting of a restricted stock award or the exercise of stock
option (as applicable) shall constitute your acceptance of this award according
to the terms and conditions set forth in this paragraph.



--------------------------------------------------------------------------------